NUMBER 13-06-00670-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





IN RE FIRST NATIONAL BANK




On Petition for Writ of Mandamus
and Request for Temporary Relief





Memorandum Opinion


Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam (1)



 Relator, First National Bank, filed a petition for writ of mandamus and a motion for
temporary relief in the above cause.  On December 7, 2006, we issued an order staying
all proceeding before the trial court and requested a response from the real party in
interest, Lillian Ruth Soto.  The Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that relator has not shown itself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus is
DENIED.  This Court's order staying the trial court's proceedings is LIFTED.
							PER CURIAM
Opinion delivered and filed on

this the 6th  day of March, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).